Citation Nr: 0312206	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated 50 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals on 
appeal from an August 1995 Department of Veterans Affairs 
(VA) rating decision in part of which the regional office 
(RO) denied entitlement to an increased rating for peptic 
ulcer disease, rated 20 percent disabling.

In an April 1998 decision the Board, in part, remanded to the 
RO the matter of entitlement to an increased rating for 
peptic ulcer disease.  In August 1999, following a remand by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) concerning other issues, the Board remanded to the RO 
the issue of entitlement to an increased rating for peptic 
ulcer disease to afford the veteran a hearing before a 
hearing officer at the RO, to accomplish further development, 
to afford the veteran a VA medical examination, and to 
readjudicate the claim and provide the veteran a supplemental 
statement of the case.

In August 2001, the Board denied an increased rating for 
peptic ulcer disease.  The Board also remanded the issues of 
entitlement to an increased rating for PTSD and entitlement 
to TDIU to the RO to provide the veteran a statement of the 
case (SOC) that addressed those issues.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veteran's Claims (formerly known as the United States Court 
of Veterans Appeals, hereinafter referred to as the Court).  
In October 2002, the Court vacated the part of the Board's 
decision that denied an increased rating for peptic ulcer 
disease, and remanded that matter to the Board for compliance 
with the duties to assist and notify the veteran as such 
duties are required by the Veteran's Claims Assistance Act of 
2000 (VCAA).

The veteran has also perfected an appeal from a June 2000 
rating decision, in part of which the RO granted entitlement 
to service connection for PTSD and awarded a rating of 50 
percent, and denied entitlement to TDIU.  In July 2002, 
pursuant to the Board's August 2001 remand, the RO provided 
the veteran a SOC on the issues of entitlement to an 
increased rating for PTSD and entitlement to TDIU.  In 
August, the veteran perfected his appeal of those issues by 
filing a VA Form 9.  Consequently, the three issues listed on 
the first page of this document are now before the Board on 
appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA concerning the 
issues under consideration, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran, as well as his 
testimony before the undersigned Member of the Board, in 
which he has identified sources of treatment.

When the veteran testified before the undersigned Veterans 
Law Judge in April 2001, he asserted that since 1982 he had 
been receiving disability benefits administered by the Social 
Security Administration, partly because of disability from 
his digestive and neuropsychiatric disorders.  VA has a duty 
to attempt to obtain pertinent records from the Social 
Security Administration.  38 C.F.R. § 3.159(c) (2002).

Furthermore, the Board is of the opinion that VA examinations 
are necessary to properly evaluate the veteran's disability 
from peptic ulcer and PTSD.  Fulfillment of VA's statutory 
duty to assist includes conduct of a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of a claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for peptic 
ulcer disease and/or PTSD.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
veteran's application for such benefits, 
the decision awarding such benefits, and 
the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
examination to assess his current level 
of disability from peptic ulcer disease.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
The examiner should comment specifically 
on the frequency and duration of pain, 
the presence or absence of periodic 
vomiting, recurrent hematemesis, or 
melena, anemia, or weight loss productive 
of definite impairment of health; or less 
severe symptoms, but with impairment of 
health manifested by anemia and weight 
loss; or recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year.

5.  The veteran should be afforded a VA 
examination to evaluate the extent of his 
disability from PTSD.  The claims folder 
should be made available to and reviewed 
by the examiner.  

6.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




